UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1290



DELZOLA M. CUFFEE,

                                              Plaintiff - Appellant,

          versus


TIDEWATER COMMUNITY COLLEGE,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (2:04-cv-00381-WDK)


Submitted:   July 21, 2006                 Decided:   August 9, 2006


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delzola M. Cuffee, Appellant Pro Se.     Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Delzola M. Cuffee, an African American female, appeals

the   district   court’s   order   granting   summary   judgment    to   her

employer in her civil action in which she alleged discrimination

and retaliation claims.      We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Cuffee v. Tidewater Cmty. Coll., No. 2:04-cv-

00381-WDK (E.D. Va. Jan. 17, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                   - 2 -